Exhibit 10.1

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (this “Amendment”), effective as
of January 9, 2015, is made by and between DCT Industrial Trust Inc., a Maryland
corporation (the “Company”), and Neil Doyle (the “Executive”).

 

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated as of January 30, 2012, as amended by that certain First
Amendment to Employment Agreement effective as of March 8, 2012 (collectively,
the “Employment Agreement”); and

 

WHEREAS, pursuant to Section 7.6 of the Employment Agreement, the Company and
the Executive desire to amend certain terms of the Employment Agreement as set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:

 

1.Section 1 of the Employment Agreement is replaced in its entirety by the
following:

“1.Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for a term commencing on April 1, 2012 and continuing
through October 9, 2015, unless sooner terminated in accordance with the
provisions of Section 4 or Section 5 (the period during which the Executive is
employed hereunder being hereinafter referred to as the “Term”).”

 

2.Except as expressly amended hereby, the Employment Agreement continues in full
force and effect in accordance with its terms.  The Employment Agreement,
together with any Exhibits thereto and this Amendment, constitutes the entire
understanding and agreement of the parties hereto regarding the employment of
the Executive.  

 

3.This Amendment shall be governed and construed in accordance with the laws of
the State of Colorado, without regard to any principles of conflicts of laws
which could cause the application of the laws of any jurisdiction other than the
State of Colorado.

 

4.This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original but all such
counterparts together shall constitute one and the same instrument.  Each
counterpart may consist of two copies hereof each signed by one of the parties
hereto.  

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.



COMPANY:

DCT INDUSTRIAL TRUST INC.

By:

/s/ Phillip L. Hawkins

Name:

Philip L. Hawkins

Title:

President and Chief Executive Officer

 

EXECUTIVE:

/s/ Neil Doyle

Neil Doyle



 

 